UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7530



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BARRY MCCORMICK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-39-HO)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry McCormick, Appellant Pro Se. John Stuart Bruce, United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry McCormick appeals from the district court’s order deny-

ing McCormick’s motion for modification of his criminal sentence

imposed on his guilty plea to conspiracy related to distribution of

crack cocaine.    We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.    United States v.

McCormick, No. CR-94-39-HO (E.D.N.C. Filed Aug. 20, 2001; Entered

Aug. 21, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2